9 F.3d 108
145 L.R.R.M. (BNA) 2256
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Robert J. MOORE, doing business as B & D Custom Cabinets, Respondent.
No. 93-5804.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1993.

Before:  NORRIS and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board (the "Board") entered a decision and order, dated March 23, 1993, in Case No. 8-CA-24367, finding the respondent violated federal labor law by discharging three employees for engaging in protected concerted activity.  The Board required certain remedial acts, including the reinstatement of the employees and their being made whole for their losses.  On June 11, 1993, the Board applied to this court for enforcement of its decision and order.  The respondent has not filed an answer to that application.


2
Rule 15(b), Fed.R.App.P., provides, in part:


3
Within 20 days after the application [for enforcement] is filed, the respondent shall serve on the petitioner and file with the clerk an answer to the application.  If the respondent fails to file an answer within such time, judgment will be awarded for the relief prayed.


4
Following the filing of the application for enforcement, the clerk's office sent the respondent a letter stating the answer was due to be filed by July 1, 1993.  The letter also made reference to Rule 15(b) and noted (in bold type) that the failure to file an answer "by the established due date will result in judgment being awarded for the relief prayed."   Despite that notice and the passage of additional time, the respondent has not filed the required answer.  Under these circumstances, the Board is entitled to enforcement of its decision and order without further proceedings herein.


5
It therefore is ORDERED that the above said decision and order of the Board is hereby enforced and that the respondent, Robert J. Moore, doing business as D & B Custom Cabinets, of Maumee, Ohio, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in such order contained.